Citation Nr: 0901450	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05-31 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service connected degenerative joint disease (DJD) of the 
lumbar spine (L5-S1) based on aggravation (which is currently 
calculated at 10 percent after deducting 10 percent for the 
pre-existing, pre-service low back impairment under 38 C.F.R. 
§ 4.22 (2008)).


REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 




INTRODUCTION

The veteran served on active duty from September 1990 to July 
1991 and from February 2003 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2005 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which, relevant to the instant appeal, granted service 
connection for degenerative joint disease of the lumbar 
spine, L5-S1, finding that the veteran's pre-existing, pre-
service back malady had become permanently worsened by his 
second period of active service (in 2003).  The RO at this 
time evaluated the current back disability at 20 percent, and 
then subtracted 10 percent for the pre-existing, pre-2003 
service impairment, which therefore amounted to 10 percent 
based on aggravation from September 6, 2003 (the first day 
following the veteran's service discharge).  The RO issued a 
notice of the decision in February 2005, and the veteran 
timely filed a Notice of Disagreement (NOD) that same month 
as to the rating assigned.  Subsequently, in August 2005 the 
RO provided a Statement of the Case (SOC), and thereafter, in 
September 2005, the veteran timely filed a substantive 
appeal.  The RO issued a Supplemental Statement of the Case 
(SSOC) in July 2006.

The veteran did not request a Board hearing on this matter, 
but did request a hearing before a Decision Review Officer 
(DRO) at the RO.  Such hearing was held in February 2006 
where the veteran presented as a witness.  A transcript of 
the hearing is of record.

The issue of entitlement to an extraschedular rating for the 
veteran's low back disability is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.




FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of 
the information and evidence necessary to substantiate the 
claim addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

2.	The veteran had a low back impairment to a level of 10 
percent prior to his period of service spanning February 
2003 to September 2003.

3.	The veteran's post-September 5, 2003 service connected low 
back disability is manifested by moderate loss of range of 
motion with pain and flare ups of pain occurring four to 
five times yearly, but not by forward flexion limited to 
30 degrees or less, more than moderate  limitation of 
motion, severe lumbosacral strain with listing of the 
whole spine, or ankylosis.

4.	The medical evidence shows that it is at least as likely 
as not that the veteran's service-connected DJD of the 
lumbar spine (L5-S1) is manifested by mild but no more 
than mild radiculopathy of the right lower extremity.


CONCLUSIONS OF LAW

1.	Pre-existing impairment (to a level of 10 percent) due to 
service connected DJD of the lumbar spine was 
ascertainable in terms of the rating schedule upon the 
veteran's entry to service in February 2003, and a 
corresponding deduction of 10 percent to the rating 
evaluation is warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.322, 4.22 (2008).

2.	The criteria for a rating in excess of 20 percent for 
service connected DJD of the lumbar spine (L5-S1) based on 
aggravation (which is currently calculated at 10 percent 
after deducting 10 percent for the pre-existing, pre-
service low back impairment under 38 C.F.R. § 4.22 (2008)) 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5289, 5292, 5295 (2002) & Diagnostic 
Codes 5237, 5243 (2006 & 2008).

3.	Because the evidence falls at least in relative equipoise 
as to whether a separate compensable evaluation of 10 
percent, but no more than 10 percent, is warranted for 
radiculopathy of the right lower extremity attributable to 
the service connected DJD of the lumbar spine (L5-S1), 
such a separate evaluation is warranted.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.71a, Diagnostic Codes 5237, 8520 (2008).         


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 and March 2006 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claim, and of the information the 
RO failed to provide in a timely fashion, any presumed 
prejudice has been rebutted.  

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending 
before VA on or filed after" May 30, 2008, as here, 38 
C.F.R. § 3.159(b)(1) no longer requires that VA request that 
the claimant provide any evidence in his or her possession 
that pertains to the claim.  See 73 Fed. Reg. 23353, 23354 
(Apr. 30, 2008).    

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2005 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim, namely, proof that his service 
connected low back disorder was worse than rated.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  Although not 
required to do so, it also specifically asked the veteran to 
provide VA with any other supporting evidence in his 
possession, and the March 2006 correspondence further 
apprised the veteran about the manner in which VA calculates 
disability ratings and assigns effective dates in accordance 
with Dingess.  The Board thus finds that the veteran was 
effectively informed to submit all relevant evidence in his 
possession, and that he received notice of the evidence 
needed to substantiate his claim, the avenues by which he 
might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide all of such notice to the veteran prior to 
the February 2005 RO decision that is the subject of this 
appeal in its April 2005 or March 2006 letters.  Where such a 
timing error occurred, the Board must presume that the error 
was prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

The Board determines that any presumed prejudice to the 
veteran as a result of a defect in timing has been rebutted.  
The RO cured any timing defect by providing complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the July 2006 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.              

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive a May 2008 VA examination, which was thorough in 
nature.  The Board finds that the medical evidence of record 
is sufficient to resolve this appeal-it reveals findings that 
are adequate for rating purposes-and the VA has no further 
duty to provide an examination or medical opinion.  38 C.F.R. 
§§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Rating Disabilities Aggravated by Active Service
According to 38 C.F.R. § 4.22, "[i]n cases involving 
aggravation by active service," as here, "the rating will 
reflect only the degree of disability over and above the 
degree existing at the time of entrance into the active 
service, whether the particular condition was noted at the 
time of entrance into the active service, or it is determined 
upon the evidence of record to have existed at that time."  
38 C.F.R. § 4.22.  An adjudicator, therefore, must "deduct 
from the present degree of disability the degree, if 
ascertainable, of the disability existing at the time of 
entrance into active service, in terms of the rating 
schedule, except that if the disability is total (100 
percent) no deduction will be made," and  "[t]he resulting 
difference will be recorded . . . . [but] [i]f the degree of 
disability at the time of entrance into the service is not 
ascertainable in terms of the schedule, no deduction will be 
made."  38 C.F.R. § 4.22; accord Cotant v. Principi, 17 Vet. 
App. 116, 129 (2003).  In this regard, the Court has 
explained that "[i]n a case where, for example, a 
preexisting condition was noted and rated at 20% at entry, 
only a 50% rating would be awarded if that condition were 
later determined to have increased in severity to a 70% 
rating. However, if the preexistence were not noted at entry, 
then a 70% rating would be awarded unless the rating at entry 
were ascertainable - something that would appear to be a 
relatively rare phenomenon for a not-noted-at-entry 
condition."  Cotant, 17 Vet. App. at 129 (emphasis in 
original).     

b. Calculation of Disability Ratings of the Spine
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to disabilities of the back, at the time the 
veteran submitted his claim on September 22, 2003 (within one 
year of his September 5, 2003 service discharge for his 
second period of active duty), the following relevant 
provisions were in effect:  According to 38 C.F.R. § 4.71a, 
Diagnostic Code 5289, a veteran would receive a rating of 40 
percent for favorable ankylosis of the lumbar spine and 50 
percent for unfavorable ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5289 (2002).  Pursuant to Diagnostic Code 
5292, a veteran would receive 10 percent for slight 
limitation of motion of the lumbar spine, 20 percent for 
moderate limitation of motion, and a maximum rating of 40 
percent for severe limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  Under 
Diagnostic Code 5295, which sets forth the criteria 
pertaining to lumbosacral strain, a veteran would generate a 
zero percent rating for lumbosacral strain with slight 
subjective symptoms only, a 10 percent evaluation for a 
lumbosacral strain with characteristic pain on motion, a 20 
percent rating when he exhibited muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  A claimant would receive a maximum rating of 40 
percent for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2002).

Subsequently, during the pendency of this appeal, 38 C.F.R. § 
4.71a and accompanying Diagnostic Codes underwent revisions, 
effective from September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).  As a general matter, "[c]ongressional 
enactments and administrative rules will not be construed to 
have retroactive effect unless their language requires this 
result."  Kuzma v. Principi, 341 F.3d 1327, 1328 (Fed. Cir. 
2003) (internal quotation marks and citation omitted).  
Accordingly, when a new statute or regulation has been 
promulgated while a claim is still pending, the new provision 
will apply only to the period on and after its effective 
date, unless otherwise clearly indicated by the statute or 
regulation, while the former provision will apply to the 
pending claim prior to that effective date.  See id.; 
VAOPGCPREC 7-03.  With these principles in mind, the Board 
recognizes that because the issue in this appeal spans both 
before and after the amendment, the Board must evaluate the 
veteran's disability under the pre-September 2003 amendment 
version of 38 C.F.R. § 4.71a as well as the post-September 
2003 amendment version.  See VAOPGCPREC 3-2000 (Apr. 10, 
2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Relevant to the instant case, after September 26, 2003, a 
veteran, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, will 
receive a 10 percent evaluation when he exhibits forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5237 (2006).  A veteran will receive a 20 
percent rating for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; or 
a combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2006).  
A claimant will generate a 40 percent rating when he exhibits 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2006).  The 
next higher rating of 50 percent will be awarded when a 
veteran displays unfavorable ankylosis of the entire 
thoracolumbar spine, and a veteran will generate the maximum 
100 percent evaluation if he has unfavorable ankylosis of the 
entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2006).  

The Board additionally comments that Note (2) accompanying 
the General Rating Formula for Diseases and Injuries of the 
Spine indicates that for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, 
Note (2) (2006).  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation, and the 
normal combined range of motion of the thoracolumbar spine 
amounts to 240 degrees.  38 C.F.R. § 4.71a, Note (2) (2006).  
Additionally, Note (4) directs the adjudicator to "[r]ound 
each range of motion measurement to the nearest five 
degrees."  38 C.F.R. § 4.71a, Note (4) (2006).     

As for IDS, under the current criteria, Note (6) calls for 
evaluation of this disability either under the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6) (2006).  Under the 
latter criteria, veteran with IDS who experiences 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months will 
receive a 10 percent evaluation, and who experiences 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months will 
receive a 20 percent evaluation.  Alternatively, a veteran 
with IDS who experiences incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months will receive a 40 percent 
evaluation, while a veteran who has such episodes with a 
total duration of at least 6 weeks during the past 12 months 
will garner a 60 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  In addition, the regulation 
defines an "incapacitating episode" under Diagnostic Code 
5243 as a period of acute signs and symptoms due to IDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1) (2006).   

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

d. Fenderson Appeal
The Board recognizes the distinction between a circumstance 
where a veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the veteran's claim.  See Fenderson, supra, 
at 126, 127.

e. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
As noted above, the veteran served on active duty from 
September 1990 through July 1991.

Medical records spanning April 1992 through September 1992 
indicate that the veteran complained of having low back pain 
and right leg pain.  A September 1992 private medical report 
by Dr. J.E.S. noted that the veteran had the spontaneous 
onset of this back pain in January 1992.  A physical 
examination revealed that the veteran had tenderness and 
spasm, with range of motion limited to 20 percent of normal 
range due to pain.  Neurologically, the veteran had no 
sensory or motor loss at this time, but he was positive for 
weakness of ankle jerk on the right side, which, in the 
physician's view, "really suggest localized low back pain 
with referred pain into the legs."  He further noted that 
the veteran's absent ankle jerk on the right "indicates that 
he has an S-1 radiculopathy from an L-5 S-1 disc."  The 
clinician diagnosed the veteran with chronic low back strain 
and bulging disc with possible herniated disc.  The veteran 
continued to complain of low back pain in September 1993.    

Medical records dated August 1994 and December 1994 indicate 
that the veteran underwent two surgeries on the low back: the 
first was a percutaneous diskectomy of the L5-S1 level, and 
the second was a lumbar laminectomy, disk excision of L5-S1, 
right.  

In August 1995 the veteran underwent a VA examination of the 
spine, where he  reported having an on-the-job injury to the 
back in 1985, and discussed having had his two surgeries in 
1994.  At this time he had numbness of the right leg, and he 
could continue to work.  A physical examination demonstrated 
a normal posture and gait, without muscle spasm or 
tenderness.  The veteran exhibited 65 degrees forward flexion 
and 20 degrees extension, with mild discomfort on extremes of 
both motions.  

In his February 1996 and October 1998 Reports of Medical 
History, the veteran indicated that he had recurring back 
pain, for which he had undergone surgery in 1994.  He also 
indicated as such in his February 2002 DD Form 28071.     

In January 2001 (prior to his second period of active service 
in 2003), the veteran's physician, Dr. R.M.S., submitted a 
letter with respect to the level of the veteran's impairment 
due to the low back disorder.  Dr. R.M.S. stated that the 
veteran "has continued to have some mild difficulties," and 
noted that he "has a permanent impairment which would be 
overall 10% of the man because of the herniated disc with 
some mild continued signs of problems."  Dr. R.M.S. 
suggested that the veteran be cautious about partaking in 
heavy work in the future.  

The veteran again served on active duty from February 2003 
through September 2003.  In his February 2003 Report of 
Medical Examination for Retention the veteran received a 
normal clinical evaluation of the spine, although it was 
noted on this document that he had undergone lumbar disc 
surgery.  In the companion Report of Medical History, the 
veteran indicated that he had recurring back pain/back 
problem with numbness or tingling.  He again noted that he 
had back surgery in about 1995.  A February 2003 Physical 
Profile discloses that the veteran had previously had lumbar 
spine surgery, which would impose certain restraints on his 
physical activity.     

In late February 2003, the veteran re-injured his back after 
he slipped and fell off a bus when wearing full gear.

A July 2003 DA Form 199, Report of Physical Evaluation Board 
(PEB) Proceedings indicates that the veteran had chronic low 
back pain, status post laminectomy with degenerative disc 
disease at L5-S1 without neurological abnormality or 
documented chronic paravertebral muscle spasms on repeated 
examinations with characteristic pain on motion.  The PEB 
determined that this low back disorder prevented the veteran 
from being able to discharge his duties.  The veteran 
thereafter was discharged effective September 5, 2003.    

The veteran submitted to a VA examination in November 2004; 
the physician reviewed the claims file.  At this time, the 
veteran reported that he had constant low back pain since an 
on-the-job injury in the 1980s.  This pain radiated down the 
right lower extremity, and he indicated that he had a weak 
right foot.  The veteran denied having any flares of pain, 
and he affirmed that his back disorder did not affect his job 
or cause him to miss time from work, although he noted that 
used a back brace at work.  A physical examination revealed a 
normal posture and gait, without any signs of tenderness or 
pain on motion.  He used no assistive devices, and range of 
motion testing revealed: forward flexion to 85 degrees; 
extension to 10 degrees; left lateral flexion to 30 degrees; 
right lateral flexion to 25 degrees; left lateral rotation to 
25 degrees; and right lateral rotation to 20 degrees.  
Neurological testing revealed no muscle atrophy, but he did 
exhibit a decreased pinprick sensation in the right leg.          

In its February 2005 decision, the RO granted service 
connection for a lumbar spine disability with L5-S1 lumbar 
laminectomy, disk excision of L5-S1 (right) which had 
occurred on December 19, 1994.  It evaluated this disorder at 
10 percent (20 percent post 2003 discharge minus 10 percent 
pre-existing, pre-2003 level of impairment) from September 6, 
2003. 

At his February 2006 Decision Review Officer (DRO) hearing, 
the veteran testified that he had re-injured his low back 
during his second period of active service.  Hearing 
Transcript at 1.  Currently, he rated his pain as 7-8/10, 
which radiated from the low back to the hip, knee and right 
foot.  Hearing Transcript at 3.  The veteran remained 
employed as a maintenance supervisor, and he wore a back 
brace.  Hearing Transcript at 4.  

In May 2008 the veteran underwent a VA examination of the 
spine; the clinician reviewed the claims file.  The veteran 
reported a history of low back pain and stiffness, with 
radiating pain to the right lower extremity, greater than the 
left.  He stated that he felt pain on a scale of 5-6/10 
daily, with flare-ups of pain reaching a level of 9-10/10 
four to five times yearly; such flares would last for several 
days to up to one week.  The veteran had no weakness or lack 
of endurance, and he did not use crutches or other ambulatory 
devices, although he did use a back brace.  The veteran could 
walk for several blocks, and he continued to work full time 
at the docks in a supervisory capacity.  Although the 
examiner indicated that bed rest had not been prescribed over 
the past 12 months, it was noted that the veteran had missed 
two weeks of work during the past year due to incapacitating 
episodes of back pain.  

A physical examination of the back revealed no tenderness to 
palpation, swelling or deformity.  The veteran had a well-
healed scar on the back (9cm by 5mm), without depression.  
The scar was non-adherent, and there was no evidence of 
change in skin texture, pigmentation or keloid formation.  
Range of motion testing disclosed the following: forward 
flexion from zero degrees to 80 degrees; extension from zero 
degrees to 12 degrees; right lateral flexion to 12 degrees 
with pain; left lateral flexion to 20 degrees; and bilateral 
lateral rotation from zero degrees to 40 degrees.  The 
veteran did have some pain and fatigue on range of motion 
testing, exacerbated by repetition x3.  The examiner 
indicated that he could not make a determination based on 
DeLuca, as the veteran currently did not exhibit flare 
symptoms.  

Neurologically, the veteran complained of burning and 
constant pain radiating down the right calf, which he 
characterized as 4-5/10.  He experienced flares of pain to a 
level of 9-10/10 about five times per year, which would last 
for days to one week.  A neurological examination disclosed 
normal motor function and strength in the upper extremities, 
and left lower extremity, with a slight decrease of such 
strength (4/5) in the right lower extremity.  Pinprick 
testing, light and dull touch all were normal in the upper 
extremities and left lower extremity, with some decrease in 
pinprick sensation in the right lower extremity following the 
L5-S1 distribution.         

Based on these data as well as an X-ray report, the examiner 
noted that the veteran had increasing degenerative disc 
disease in the lumbosacral spine.  He therefore diagnosed the 
veteran with lumbar spine DDD post-laminectomy and discectomy 
L5/S1 with sensory changes right L5, S1.  As for the 
veteran's complaint of pain and numbness in the right lower 
extremity, which the veteran attributed to his low back 
disability, the examiner stated that he "cannot resolve this 
issue without resorting to mere speculation."    

b. Discussion
At the outset, the Board determines that the evidence weighs 
in favor of a finding that the veteran's pre-2003 service 
level of impairment for his pre-existing back disorder 
amounted to 10 percent, but no more and no less than 10 
percent.  The evidence of record, spanning 1993 to February 
2002 indicates that the veteran in fact had some limitation 
of motion of the low back as well as pain on motion.  Such 
symptomatology aligns with a 10 percent evaluation under 
Diagnostic Code 5292 or 5295 (then in effect), which 
contemplate either slight limitation of motion of the lumbar 
spine or characteristic pain on motion respectively.  
Additionally, Dr. R.M.S., in his January 2001 private medical 
report, expressly determined that the veteran's level of 
impairment due to his low back disorder amounted to 10 
percent.  Accordingly, the Board, like the RO, will deduct 
the pre-2003 service level of impairment of 10 percent from 
the post-2003 service level of impairment based on 
aggravation.  See 38 C.F.R. § 4.22.       

Turning to the current evaluation of the veteran's low back 
disability (from the September 2003 effective date), the 
Board determines that the evidence weighs against a rating in 
excess of 20 percent under either the old or new rating 
criteria.  In particular while the veteran has continued to 
complain of low back pain throughout the duration of this 
appeal, objective range of motion testing has actually 
reflected a level of impairment most consistent with a only 
10 percent evaluation.  During the November 2004 and May 2008 
VA examinations, for example, the veteran demonstrated 
forward flexion to 85 degrees and 80 degrees respectively, 
which fall within the 60 degrees to 85 degrees forward 
flexion contemplated for only a 10 percent rating.  His 
objective forward flexion during these times also fall well 
outside the 60 degrees or less limited range of motion for 
forward flexion required for the next higher ratings of 20 
percent or 40 percent under Diagnostic Code 5237 (2006).  
Moreover, the total combined range of motion of the 
thoracolumbar spine amounted to 195 degrees in 2004 and 200 
degrees in 2008 out of a possible 240 degrees (which 
represents normal).  The Board again highlights that such 
combined range of motion sums actually fit within the range 
contemplated for only a 10 percent evaluation under 
Diagnostic Code 5237 (2006) (i.e., combined range of motion 
greater than 120 degrees but not greater than 235 degrees).  

When considering the DeLuca factors of pain on motion and 
flare-ups of pain multiple times yearly, however, the Board 
concludes that the evidence supports a 20 percent rating, but 
no more than 20 percent, under Diagnostic Code 5237.  A 
higher evaluation of 40 percent under this Code is not 
warranted given the near normal range of motion on objective 
testing, which, even when considering factors of pain and 
fatigue, does not limit the veteran's forward flexion to 30 
degrees or less.      

A similar rationale applies when analyzing the evidence of 
record in the context of Diagnostic Codes 5292 and 5295 
(2002).  Again, while the Board acknowledges that the veteran 
had some limited range of motion in November 2004 and May 
2008, the Board typically would qualify such objective 
limitation as "slight" under Diagnostic Code 5292, given 
the near normal range of motion during these examinations.  
Again, however, when factoring in the veteran's yearly flare 
ups of pain and other DeLuca criteria, the Board finds that 
the evidence supports an elevation of the veteran's 
limitation of motion to "moderate" under this Code, which 
would also provide a 20 percent evaluation.  

The Board cannot conclude that the veteran's limited range of 
motion of the low back with pain qualifies as "severe" 
under Diagnostic Code 5292 or that it represents a "severe" 
lumbosacral strain under Diagnostic Code 5295.  The evidence 
of record does not reflect that the veteran has had listing 
of the spine, marked limitation of forward bending or other 
such symptoms contemplated by these Codes.  Overall, the 
veteran's objective disability picture reflects slight 
impairment, and when coupled with his reported complaints of 
pain and flare ups of pain, his low back disability qualifies 
as no more than moderate.            

The evidence of record also does not reflect that the veteran 
had ankylosis, as would be required for higher ratings under 
Diagnostic Code 5289 (2002) or 5237 (2006), and therefore 
higher evaluations under these Codes is not warranted.  

In addition, with respect to Diagnostic Code 5243 (2006) 
governing IDS, the Board recognizes that the veteran has 
reported having flare ups of pain about four to five times 
per year, lasting several days to a week each time.  The 
medical evidence of record, however, does not reflect that a 
physician has prescribed the veteran bed rest for these 
symptoms, as would be required for any rating in excess of 20 
percent under Diagnostic Code 5343.  Instead, while the Board 
acknowledges that the veteran had reportedly missed up to two 
weeks of work because of his incapacitating back pain, the 
May 2008 VA examiner expressly noted that a physician had not 
directed the veteran to take bed rest in the previous 12 
months.  Accordingly, a rating in excess of 20 percent under 
Diagnostic Code 5243 is not warranted.       

Pursuant to 38 C.F.R. § 4.22, when deducting the 10 percent 
evaluation assigned for the veteran's level of low back 
impairment prior to his 2003 period of service, from the 
post-2003 service level of 20 percent, the total evaluation 
stands at 10 percent. 

The Board also determines that the evidence falls in relative 
equipoise as to whether a separate evaluation is warranted 
for neurological symptoms manifested in the right lower 
extremity that are associated with the veteran's service 
connected low back disability, in which case the veteran 
receives the benefit of the doubt to his advantage.  
Specifically, the most recent, May 2008 VA examiner noted a 
decrease in strength and pinprick sensation in the right 
lower extremity, which he indicated followed the L5-S1 
distribution.  While this clinician indicated that he would 
have to resort to mere speculation as to whether the 
veteran's current right lower extremity radiculopathy was 
related to his service connected low back disability, which 
could weigh against an award of a separate compensable 
evaluation, a prior, September 1992 physician (Dr. J.E.S.) 
offered his opinion that the veteran's right lower extremity 
pain and weakness, to include absent right ankle jerk, were 
suggestive of radiculopathy from an L5-S1 disc.  The totality 
of this evidence leads the Board to conclude that the 
veteran, at least as likely as not, has right lower extremity 
radiculopathy associated with his service connected DJD of 
the lumbar spine (L5-S1).  The Board therefore assigns an 
evaluation of 10 percent for this disorder, which represents 
mild impairment under 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  As the medical evidence does not show more than mild 
radiculopathy of the right lower extremity or more than mild 
incomplete paralysis of the right sciatic nerve, a rating in 
excess of 10 percent is not warranted.      

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  That is, the 
evidence suggests that the veteran's service connected low 
back disability has caused a marked interference with 
employment in recent years.  In particular, in May 2008 the 
veteran indicated that he had missed two weeks of work in the 
past year because of his this disability.  In the Board's 
view, such evidence raises the possibility that his service 
connected DJD of the lumbar spine (L5-S1) impacts his 
employment beyond the level contemplated by the rating 
schedule, and therefore, the criteria for submission for 
consideration of the assignment of an extraschedular rating 
for his low back disability pursuant to 38 C.F.R. § 
3.321(b)(1) are satisfied.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The Board will address the action required in the Remand 
below.


ORDER

The veteran's pre-existing, pre-2003 impairment of the low 
back amounted to 10 percent, and therefore a deduction of 10 
percent from the post-2003 level of impairment of the low 
back based on aggravation is proper.

An initial rating in excess of 20 percent for service 
connected DJD of the lumbar spine (L5-S1) based on 
aggravation (which is currently calculated at 10 percent 
after deducting 10 percent for the pre-existing, pre-service 
low back impairment under 38 C.F.R. § 4.22 (2008)), is 
denied.

A separate rating of 10 percent for radiculopathy of the 
right lower extremity associated with service connected DJD 
of the lumbar spine (L5-S1) is granted subject to the laws 
and regulations governing the payment of monetary benefits.


REMAND

As noted above, the Board has determined that referral to 
appropriate officials for the possible application of an 
extraschedular rating in this case is warranted.  While the 
Board does not itself have the authority to assign, in the 
first instance, a higher rating on an extraschedular basis, 
it may submit the case for assignment of an extraschedular 
rating for his low back disability pursuant to 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Prior to the referral, the AMC/RO must conduct any 
development deemed necessary, to include contacting the 
veteran to determine if he had any additional evidence that 
was relevant to the question of whether his service connected 
DJD of the lumbar spine (L5-S1) has caused marked 
interference with employment, to include records or a 
statement from a current or former employer.  



Accordingly, this case is REMANDED to the Appeals Management 
Center (AMC) or the RO for the following action:

1.  The AMC/RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2008).  The AMC/RO's attention is 
directed to Quartuccio v. Principi, 16 
Vet. App. 183 (2002) pertaining to the 
amended version of 38 U.S.C.A. § 5103(a), 
which requires that the Secretary 
identify for the veteran which evidence 
the VA will obtain and which evidence the 
veteran is expected to present.  

The AMC/RO should provide the veteran 
written notification specific to the 
claim for an extraschedular rating for 
service connected DJD of the lumbar spine 
(L5-S1) under 38 C.F.R. § 3.321(b)(1), to 
include informing him of the relevancy of 
any evidence from an employer or former 
employer relating to his claim of 
significant work impairment caused by his 
service connected DJD of the lumbar spine 
(L5-S1).  

2.  Thereafter, the AMC/RO should refer 
the case to the Under Secretary for 
Benefits or the Director, Compensation 
and Pension Service for consideration of 
an extraschedular evaluation for the 
veteran's service connected service 
connected DJD of the lumbar spine (L5-S1) 
disability.  38 C.F.R. § 3.321(b) (2008).

3.  If the veteran is not satisfied with 
the decision, he and his representative 
should be provided an SSOC.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the AMC or RO.  By this 
action, the Board intimates no opinion, legal or factual, as 
to any ultimate disposition warranted in this case.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


